Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 12/22/21 regarding application 16/079,221, in which claim 6 was cancelled. Claims 1-5 are pending and have been considered.

Response to Arguments
In reconsidering the amendments to the title 08/23/18, the examiner deems the title sufficiently descriptive, and so the objection to the title is withdrawn.
Claim 6 was cancelled, so the rejection of claim 6 is moot.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references to independent claims 1 and 5 are Du et al. (“A segmented topic model based on the two-parameter Poisson-Dirichlet process”. Mach Learn (2010) 81:5-19. DOI 10.1007/s10994-010-5197-4) and Mimno et al. (“Polylingual Topic Models”. Proceedings of the 2009 Conference on Empirical Methods in Natural Language Processing, pages 880-889, Singapore, 6-7 August 2009). Compared to claim 1, for example, Du discloses a topic inferring apparatus comprising: a document set storage unit in which a document set is stored, which is a set of two or more documents each having two or more segments, the segments being a part of a document (two patent datasets 
Du does not disclose a multilingual document set; documents in different languages; word distribution information indicating a word distribution of each of two or more topics is stored in association with each of two or more languages; and the topic distribution being common to documents in two or more languages; an alignment management unit in which one or more segment-level alignments are managed, each of which is an alignment between two or more segments constituting two or more documents contained in the document set, and is an alignment between two or more segments contained in different documents; one or more segment sets having two or more segments 
Mimno discloses a multilingual topic model known as bilingual latent Dirichlet allocation which model a document-aligned comparable corpus, such as a collection of Wikipedia articles, where aligned documents are topically similar but are not direct translations by assuming that the documents in each tuple share the same topic distribution and that each cross-lingual topic has a language-specific word distribution. 
Even if one of ordinary skill in the art were, before the effective filing date of the claimed invention, capable of modifying Du to become capable of topic detection in a multilingual corpus using the teachings of Mimno, the combination would still lack the claimed alignment management unit in which one or more segment-level alignments are managed, each of which is an alignment between two or more segments constituting two or more documents contained in the document set, and is an alignment between two or more segments contained in different documents; one or more segment sets having two or more segments associated with each other in the one or more segment-level alignments, or for one or more segment sets and one or more segments not associated in the one or more segment-level alignments. Independent claims 1 and 5 are therefore considered new and non-obvious subject matter. Dependent claims 2-4 are allowable because they further limit the allowable subject matter of parent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                           01/13/22